DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR § 1.114

A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application on November 11, 2021. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on December 16, 2021 has been entered. 

Status of the Claims

This office action is prepared in response to the claim amendments and remarks filed by the applicant on November 25, 2021 relating to U.S. Patent Application 16,351,637 filed on March 13, 2019. Claims 1, 4, 7, 10 and 13 have been amended. Claims 8 and 9 have been cancelled. Claims 1-7 and 10-15 are pending and have been examined. This action is non-final.                      


      Response to Arguments

Applicant’s Remarks / Arguments filed on November 25, 2021 have been fully considered.
With regard to the Section 101 rejection, Applicant asserts that the amendments to independent Claims 1, 10 and 13 overcome the rejection and each claim as a whole is directed to non-abstract, statutory subject matter, (Remarks, p. 7). Particularly that the amended independent claims recite that “the role of the node is stored in a ledger of the blockchain network and is accessible to all nodes in the blockchain network” in addition to “appending the new block to the blockchain,” which together with the remaining specific limitations regarding electing leader node integrates any allegedly abstract idea into a practical application, particularly for blockchain-based technologies, where the ledger of the blockchain network is used by and accessible to all nodes in the blockchain network and provide a non-abstract process implemented in the various computer entities making up the ledger and the blockchain network. (Remarks, p. 7). Examiner respectfully disagrees. The amended independent claims recite the abstract idea of electing a leader node for a role-based consensus protocol in a blockchain network which involves commercial interactions including business relations. The additional elements in the proposed amended claims are recited at a high level and generally link the abstract idea to a particular technological environment (blockchain) and are used to implement the abstract idea with generic computing components. The Section 101 rejection is maintained.

With respect to the Section 103 rejection, Applicant asserts that the cited references, Naqvi, Masini and Schvey fail to teach or suggest limitations of the amended claims, particularly, "computing an effective resources metric for the node based on a role of the node, multiple resources of the node and a role-based weight profile for each of the multiple resources of the node, wherein the role of the node is defined based on how one or more assets are handled by the node, wherein each of the one or more assets includes one or more asset attributes, wherein the role-based weight profile includes different roles, and for each role includes different weights for the one or more attributes of each of the one or more assets, and wherein the role of the node is stored in a ledger of the blockchain network and is accessible to all nodes in the blockchain network" (emphasis added). (Remarks, pp. 8 – 9). Applicant’s arguments are persuasive. A further search of the prior art has not identified any references that teach or suggest the amended limitations. The Section 103 rejection is withdrawn. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 7 and 10 - 15 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 7 are directed to a method. Claims 10 - 12 are directed to a node of a blockchain network comprising one or more computational processors. Claims 13 - 15 are directed to a non-transitory, computer-readable medium having instructions thereon for implementation on one or more computational processors. Therefore, on their face, Claims 1-7 and 10 -15 are each directed to a statutory class of invention. 

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method for electing a leader node using a role-based consensus protocol in a blockchain network, the method comprising: generating a new block for a blockchain by a node in the blockchain network; computing an effective resources metric for the node based on a role of the node, multiple resources of the node and a role-based weight profile for each of the multiple resources of the node, wherein the role of the node is defined based on how one or more assets are handled by the node, wherein each of the one or more assets includes one or more asset attributes, wherein the role-based weight profile includes different roles, and for each role includes different weights for the one or more attributes of each of the one or more assets, and wherein the role of the node is stored in a ledger of the blockchain network and is accessible to all nodes in the blockchain network; generating eligibility proof based on eligibility information, the eligibility information including a blockheader of the new block, an identity of the node, and the effective resources metric; and broadcasting the new block and the eligibility proof to the blockchain network, to enable one or more other nodes in the blockchain network to verify eligibility of the node as a leader node; accepting the new block in response to the new block and the eligibility proof being valid; and appending the new block to the blockchain. The abstract idea recited in Claim 1 is the underlined portions of the claim indicated above. The abstract idea recites electing a leader node for a role-based consensus protocol in a blockchain network which involves commercial interactions including business relations falling under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 10 and 13 are abstract for the same reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method for electing a leader node using a role-based consensus protocol in a blockchain network, the method comprising: generating a new block for a blockchain by a node in the blockchain network; computing an effective resources metric for the node based on a role of the node, multiple resources of the node and a role-based weight profile for each of the multiple resources of the node, wherein the role of the node is defined based on how one or more assets are handled by the node, wherein each of the one or more assets includes one or more asset attributes, wherein the role-based weight profile includes different roles, and for each role includes different weights for the one or more attributes of each of the one or more assets, and wherein the role of the node is stored in a ledger of the blockchain network and is accessible to all nodes in the blockchain network; generating eligibility proof based on eligibility information, the eligibility information including a blockheader of the new block, an identity of the node, and the effective resources metric; and broadcasting the new block and the eligibility proof to the blockchain network, to enable one or more other nodes in the blockchain network to verify eligibility of the node as a leader node; accepting the new block in response to the new block and the eligibility proof being valid; and appending the new block to the blockchain. The additional elements in recited in Claim 1 are the underlined portions of the claim indicated above. The additional elements amount to no more than instructions to implement the abstract idea with generic computing processors, memory, software and a communications network. The additional elements reciting generating a new block by a node in the blockchain network and broadcasting the new block and the eligibility proof to the blockchain network to enable one or more other nodes in the blockchain network to verify eligibility of the node as a leader node generally link the abstract idea to a particular technology (blockchain). The additional elements do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the independent claims add only instructions to implement the abstract idea with a computer, processor, memory, software and a communications network. For the reasons given in the discussion of Step 2A, Prong 2, the additional elements also fail to add significantly more to the abstract idea. 

Dependent claims
Claims 2, 11 and 14 (permission based blockchain network, sending a registration request to the identity manager and receiving account credentials including the identity and role of the node), Claim 3 (eligibility information includes account credentials of the node), Claims 4, 12 and 15 (permission-less blockchain network, identity and role of the node are stored in a ledger of the blockchain network), Claim 5 (effective resources metric includes an effective stake metric, resources include an amount of stake metric of the node), Claim 6 (effective resources metric includes an effective mining power metric, resources include mining resources of the node) and Claim 7 (effective mining power is determined according to PR = fR (W R, M)) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  
As such, Claims 1 - 7 and 10 - 15 are not patent eligible.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/24/2022